Case 0:19-cv-61422-BB Document 113 Entered on FLSD Docket 06/23/2020 Page 1 of 1




                                                    UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF FLORIDA

                                                    CASE NO.: 19-61422-CIV-BLOOM


   RANDY ROSENBERG, D.C., P.A. A/A/O
   DANIELLE RUSSELL, ON BEHALF OF
   ITSELF AND ALL OTHERS SIMILARLY
   SITUATED,

          Plaintiff,

   v.

   GEICO GENERAL INSURANCE
   COMPANY,

         Defendant.
   _______________________________/

                           AGREED ORDER APPROVING AND
                       ADOPTING JOINT STIPULATION UNDER SEAL

          The parties having come before the undersigned on the parties’ Joint Stipulation Under
  Seal (ECF No. 112), and the Court having reviewed the file, it is;
          ORDERED AND ADJUDGED that the parties’ Joint Stipulation Under Seal, is hereby
  approved and adopted as an order of the Court.
          DONE and ORDERED in Chambers at Broward County, Florida, this 23rd day of June,
  2020.



                                               ALICIA O. VALLE
                                               UNITED STATES MAGISTRATE JUDGE

  Copies furnished to:
  Counsel for Plaintiff: Edward H. Zebersky, Mark S. Fistos at ezebersky@zpllp.com and
  mfistos@zpllp.com

  Counsel for Defendant: Peter D. Weinstein, Thomas Hunker, Michael Rosenberg, at
  peter.weinstein@csklegal.com and thomas.hunker@csklegal.com;
  michael.rosenberg@csklegal.com
